Citation Nr: 1226985	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-08 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a rating higher than 10 percent for a right knee disability.

2. Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1987 to April 1988 and from December 2003 to January 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO) issued in April 2008 and in January 2009.

The claim of service connection for a right shoulder disability is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

In July 2012, prior to the promulgation of a decision, the Veteran in writing withdrew from the appeal the claim for increase for a right knee disability.


CONCLUSION OF LAW

The appeal of the claim for increase for a right knee disability is withdrawn and the Board does not have appellate jurisdiction to review the claim.  38 U.S.C.A. §7105(d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).










REASONS AND BASES FOR FINDING AND CONCLUSION

The Claim Withdrawn

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

In a written statement submitted to the Board in July 2012, the Veteran withdrew from the appeal the claim for increase for his right knee disability.

As there remains no allegation of error of fact or law for appellate consideration with respect to the claim, the Board does not have appellate jurisdiction to review it.  38 U.S.C.A. § 7105.


ORDER

The appeal of the claim for increase for a right knee disability is dismissed because of the lack of appellate jurisdiction.


REMAND

The Veteran seeks service connection for a right shoulder disability, which he alleges had its onset in service.  The Veteran described an incident in service in 2005 in which he was repeatedly struck in the right arm, and has submitted statements from two fellow service members confirming the occurrence of the incident.  







The record shows that in 2007 the Veteran had a benign giant cell tumor in his right arm in the area where he was repeatedly struck.  He had surgery which removed the tumor, grafted bone into the right arm, and repaired the right rotator cuff and adjoining structures.  The surgical report from the procedure is not included in the record and it is unclear whether the rotator cuff repair was related to the tumor or incidental to the surgery.  Further, no medical opinion has been obtained to determine if the Veteran's description of pain in the right arm in service and continuing from the time of service separation was related to the tumor.  

As the evidence is insufficient to decide the claim further development under the duty to assist is needed.  Accordingly, the case is REMANDED for the following action:
1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf the private medical records, pertaining right arm surgery in June 2007 at the Bethesda Hospital.  

2.  After the surgical report has been obtained, arrange to have the Veteran's file reviewed by an orthopedic surgeon to determine whether the current right shoulder disability was caused when the Veteran was repeatedly struck in the right arm.  The Board accepts the Veteran's statement as credible evidence and the Veteran's statement should be considered in the opinion rendered.  

The VA expert is asked to address the following: 







a).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent), that the giant cell tumor was present during active duty from December 2003 to January 2005?  

b).  Was the rotator cuff repair as part of the surgery in June 2007 related to the giant cell tumor and the effects thereof, or was it incidental to the removal of the tumor? 

c).  If the rotator cuff repair was not related to the giant cell tumor, is it more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that the rotator cuff tear had onset between September 1987 and April 1988 or between December 2003 and January 2005?  

If the surgical report from 2007 cannot be obtained, the VA expert is asked to address the questions presented based on the evidence of record.  








If however after a review of the record, an opinion cannot be provided without resort to speculation, please clarify whether causation cannot be determined because there are several potential etiologies unrelated to service, please identify the other potential etiologies, when active service is not more likely than any other etiology to cause the current right shoulder disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

3. On completion of the foregoing, the claim should be adjudicated.  If the benefit sought is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


